1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   NEXTHOME INC.,                      ) Case No.: 1:19-CV-01175-LJO-JLT
                                         )
11         Plaintiff,                    )
                                         ) ORDER AFTER NOTICE OF SETTLEMENT
12     v.                                )
                                         ) (Doc. 7)
13   MIRAMAR INTERNATIONAL INC., et al., )
                                         )
14         Defendants.                   )
                                         )
15
16          Plaintiff reports the parties settled the action, “but it is subject to the completion of a domain

17   name transfer.” (Doc. 7 at 2) Plaintiff expects this to be completed within two weeks, after which the

18   action will be dismissed. (Id.) Based upon the information provided, the Court ORDERS:

19          1.      The Order to Show cause dated November 12, 2019 (Doc. 6) is DISCHARGED;

20          2.      Plaintiff SHALL file Notice of Dismissal pursuant to Rule 41 of the Federal Rules of

21   Civil Procedure no later than December 10, 2019; and

22          3.      All pending dates, conferences and hearings are VACATED.

23   Plaintiff is advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25
     IT IS SO ORDERED.
26
27
        Dated:     December 2, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
